Title: To James Madison from John Gavino, 14 September 1801 (Abstract)
From: Gavino, John
To: Madison, James


14 September 1801, Gibraltar. No. 71. Encloses duplicates of his 8 Aug. letters to Barron and commends Barron’s blockade of Tripolitan cruisers, which has caused fresh desertions from their crews. Tripolitan vessels have struck sails and are in the mole with only about twenty seamen left. The Tripolitan admiral and eight others have sailed as passengers to Malta. At Cathcart’s request, encloses a copy of his 11 May letter. Reports movements of the Essex and Philadelphia and of British warships. Summarizes Commodore Dale’s 19 Aug. letter recounting Captain Sterett’s victory over a Tripolitan cruiser; Dale had heard of no Tripolitan seizures of American merchant vessels up to that time. Encloses list and details of American vessels taken by the Royal Navy off Cádiz and sent to Gibraltar for adjudication. Recounts his dispute with the king’s fiscal of the vice-admiralty court over the taking of testimony from a Spanish witness on the Charlott and objects to that official’s acting as both interrogator and prosecutor in cases of adjudication on captured vessels. The same official has also threatened to disregard in court the writings of a notary public who took Gavino’s declaration. Has written to consul Samuel Williams in London to take up this matter with the American minister there, since a notary’s aid in court hearings is indispensable. Danish consul has also addressed his minister in London on this issue.

 

   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 4 pp.; docketed by Wagner as received 19 Nov.; extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:574–75. Enclosures include copies of two letters dated 8 Aug. 1801 from Gavino to Barron, the second enclosing an extract of James Simpson’s 5 Aug. letter to Gavino (3 pp.); Cathcart’s 11 May circular letter (1 p.; printed ibid., 1:450); a “List & Particulars of American Vessels under adjudication,” including the schooner Charlott (Baltimore), the ship Apollo (Baltimore), the brig Sally (Beverly), and the schooner Mary (2 pp.); letters from Gavino to Williams, 10 Sept. (3 pp.) and 13 Sept. 1801 (2 pp.); Gavino and other consuls to Governor O’Hara of Gibraltar, 3 Sept. 1801 (2 pp.); and O’Hara’s 9 Sept. reply (1 p.).


   Printed ibid., 1:555.


   A full transcription of this document has been added to the digital edition.
